 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDWILLIAMSON - DICKIEMANUFACTURING COMPANYandAMALGAMATED CLOTHING WORKERS OF AMERICA, CIO,Petitioner.Case No.16-RC-1163. April 17, 1953SUPPLEMENTAL DECISION AND ORDEROn November 13, 1952, pursuant to the Board's Decision andDirection of Election, tan election by secret ballot was conductedunder the direction and supervision of the Regional Directorfor the Sixteenth Region among certain of the Employer'semployees, to determine whether or not they wished the Peti-tioner to represent them in collective bargaining. A tally ofballots furnished the parties after the election showed that ofapproximately 1,380 eligible voters, 1,289 cast valid ballots,of which 463 were for and 826 against the Petitioner. The tallyalso showed that there were 13 void ballots and 29 ballots whichwere challenged.On November 14, 1952, the Petitioner filed timely objectionsto the election, and, on November 20, 1952, filed a supplementto said objections. The objections alleged that the Employerhad engaged in improper conduct which affected the results ofthe election.On February 26, 1953, the Regional Director issued hisreport on objections, in which he recommended that the electionbe set aside on the ground that the Employer had interfered withthe election when it made antiunion speeches prior to the elec-tion on company time and property and did not afford thePetitioner, upon request, equal opportunity to address theemployees. The Employer has filedexceptionsto theRegionalDirector's report.The Board finds, as did the Regional Director, that the Em-ployer interfered with the election. While both the Employerand the Petitioner had opportunity to contact and persuadeemployees concerning the issues of the election through variousmedia, nevertheless, as the Employer used company time andproperty to present its position to the employees while denyinga similar opportunity to the Petitioner, the employees were nolonger able "to hear both sides of the story under circumstanceswhich reasonably approximate equality."2 As the Employerthereby interfered with the employees' freedom of choice inthe selection of a bargaining representative, we shall direct thatthe election of November 13, 1952, beset asideand that theRegional Director conduct a new election at such time as hedeems appropriate.ORDERIT IS HEREBY ORDERED thatthe electionof November 13,1952, be, and it herebyis, set aside.tNot reported in printed volumes of Board decisions.:Onondaga Pottery Company,100 NLRB 1143;Metropolitan Auto Parts, incorporated, 99NLRB 401; National Screw & Mfg. Co. of Cal. 101 NLRB 1360.As this action of the Employer is sufficient to set the election aside we shall not considerthe various other objections of the Petitioner.104 NLRB No. 29. KENOSHA LIQUOR COMPANY189IT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Sixteenth Region for the purposeof conducting a new election at such time as he deems that thecircumstances permit a free choice of a bargaining repre-sentative.Chairman Herzog and Member Murdock took no part in theconsideration of the above Supplemental Decision and Order.KENOSHA LIQUOR COMPANY;METROR-K, INCORPORATED;MATAGRANO'S, INC.; A & K BEVERAGES, INC.; SAMGEROLMO d/b/a GEROLMO WHOLESALE BEVERAGECOMPANY; RACINE BEVERAGE COMPANY, INC.andIN-TERNATIONAL UNION OF UNITED BREWERY, FLOUR,CEREAL, SOFT DRINK AND DISTILLING WORKERS OFAMERICA, CIO, Petitioner. Cases Nos. 13-RC-3132, 13-RC-3133, 13-RC-3134, 13-RC-3135, 13-RC-3136, and 13-RC-3137. April 17, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, separate hearings were held ineach of the above listed cases before Virginia M. McElroy,hearing officer. The hearing officer's rulings made at thehearings are free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casesto a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in these cases' the Board finds:1.The Employers, Kenosha Liquor Company, A & KBever-ages, Inc., and Racine Beverage Company, Inc., all of whichare wholesale distributors of alcoholic beverages in Kenosha,Racine, and Walworth counties, Wisconsin, are engaged in com-merce within the meaning of the Act.2Metro R-K, Incorporated, Matagrano's, Inc., and GerolmoWholesale Beverage Company are also wholesale distributorsofalcoholic beverages. All three sell only in Wisconsin.Metro R-K's total annualpurchases are approximately $760,000of which 25-30 percent is for goods received from outside theState of Wisconsin. Eighty percent of Metro R-K's purchasesconsist of nationally advertised brands of liquor produced byHiram Walker, Schenley Distilleries, and Stitzel Weller Distil-leries.' Metro R-K sells these brands only in Kenosha, Racine,1The Board has considered these 6 cases together because in all of them 1 or more of theparties,including the Petitioner,urge that the appropriate unit is a single unit comprisingcertain employees of all 6 Employers.2Federal Dairy Co., Inc., 91 NLRB 638.,All purchases of Hiram Walker products and an undisclosed percentage of the purchases ofSchenley products-are reflected in the $190,000-$228,000 paid for produce shipped directly to104 NLRB No. 5.